                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                No. 5:12-cr-00351-B0-2


UNITED STATES OF AMERICA,                      )
                                               )
                       v.                      )               ORDER
                                               )
CANDY MEDLIN                                   )


       The matter is before the court to address the December 20, 2017, prose motion by Candy

Medlin ("Medlin"), a federal inmate, seeking to amend her restitution order [D.E. 735]. For the

reasons discussed below, Medlin' s motion is denied in part and dismissed without prejudice in part.

                                            Background:

        On March 12, 2013, Medlin pleaded guilty to conspiracy to manufacture, distribute, dispense,

and possess with intent to distribute 500 grams or more of a mixture and substance containing a

detectable amount ofmethamphetamine, in violation of 21 U.S. C. §§ 841 (a)( 1), 846. See Mem. Plea

Agreement [D.E. 268]. On January 9, 2014, Medlin was sentenced to, among other things, 240

months incarceration, a $100. 00 special assessment, and $2,4 79. 00 in restitution. See J. [D .E. 415]

at 2, 5. The court authorized Medlin to pay any portion of the special assessment and restitution she

could not pay in full via the Inmate Financial Responsibility Program ("IFRP"), and ordered the

balance of her monetary penalties be paid in $50.00 monthly instalments after her release. Id. at 6.

                                             Arguments:

       Medlin argues her present IFRP payments are unreasonable. See Mot. [D.E. 735]. She

alleges the following historical IFRP payment rates: $25.00 per quarter at F.C.C. Hazelton; $30.00

perquarteratF.C.I. Aliceville; and $88.00 per month atF.P.C. Alderson. Id. at2-3. If she is unable
to pay the full IFRP amount, Medlin asserts an "FRP refusal" will be placed in her record. Id. at 4.

She further notes she earns $5.25 to $18.84 per month atF.P.C. Alderson with a maximum pay rate

of .40 cents per hour. See id. at 5. Thus, she contends it is "impossible" for her to make the $88.00

monthly payment without outside assistance. Id. Medlin requests the court amend the restitution

order by allowing her payments of $25.00 per quarter. Id. She further argues that "authorities at

FPC Alderson took the authority from the court" when it set the repayment amount. Id. at 6.

       The Government responds in opposition that Medlin waived herrightto challenge the court's

judgment in post-conviction proceedings and that the court lacks jurisdiction to consider the motion

because Medlin has not exhausted her administrative remedies.            See [D.E. 736] at 1.      The

Government further argues Medlin's motion fails on the merits because the Bureau of Prisons

("BOP") may adjust payment plan pursuant to 28 C.F .R. § 545 .11 (b), and that the BOP applies a

formula found in BOP program statement 5380.08 to make such adjustments. Id. at 6-7.

                                             Discussion:

       The IFRP is a BOP program that enables prisoners to:

       make scheduled payments from their inmate accounts toward court-ordered financial
       obligations. See 28 C.F.R § 545.10-11. Prison staff assist inmates in developing
       financial plans, which are subject to periodic review. Id.... [T]he IFRP is voluntary;
       the BOP cannot compel an inmate to make payments. See United States v. Boyd,
       608 F .3d 331, 334 (7th Cir. 2010). But inmates with financial obligations who refuse
       to participate in the IFRP may no longer be eligible for many privileges, including
       more desirable housing and work outside the prison. 28 C.F.R. § 545.1 l(d).

Fontanez v. O'Brien, 807 F.3d 84, 85 (4th Cir. 2015).

       After reviewing Medlin' s written submission, and considering her continuing incarceration,

the court does not find any material change in Medlin's economic circumstances that affects her

ability to pay restitution. Thus, there is no basis for a modification pursuant to 18 U.S.C. § 3664(k).

       To the extent Medlin argues thatthe court's January 9, 2014,judgment improperly delegated

                                                  2
the schedule of restitution payments to the BOP pursuant to the IFRP, this argument is without merit.

See,~.       Richardson v. Smith, No. 2:14CV64, 2015 WL 9875842, at *11 (N.D.W. Va. Nov. 2,

2015) ("[T]he IFRP has been 'uniformly upheld against constitutional attack'" (quoting McGhee v.

Clark, 166 F.3d 884, 886 (7th Cir. 1999))), report and recommendation adopted, No. 2:14-CV-64,

2016 WL 237125 (N.D.W. Va. Jan. 20, 2016), affd, 668 F. App'x 508 (4th Cir. 2016).

           Finally, the court turns to the thrust ofMedlin's motion-that, by setting an $88.00-a-month

IFRP payment rate, well above what she can earn through work at F.P.C. Alderson, the BOP is not

complying with the regulations that govern the IFRP. Although the court finds it curious that the

BOP purportedly set Medlin' s monthly payment at an amount considerably higher than the $5 0. 00-a-

month post-incarceration payment rate set by the court, see J. [D.E. 415] at 6, the court is bound by

the holding that "an inmate's challenge to the BOP's administration of the IFRP is a challenge to the

'execution' of a sentence that is cognizable under 28 U.S.C. § 2241," Fontanez, 807 F.3d at 87; see

In re Vial, 115 F.3d at 1194 n.5 ("[A]ttacks on the execution of a sentence are properly raised in a

§ 2241 petition."). To seek habeas relief under section 2241, Medlin must file her petition in the

district of her present confinement. See United States v. Poole, 531 F.3d 263, 270 (4th Cir. 2008).

                                              Conclusion:

           For these reasons, the court: DENIES Medlin's motion [D.E. 735] to the extent she seeks
       \

modification to, or otherwise challenges, the court's January 9, 2014,judgment; and DISMISSES

WITHOUT PREJUDICE the motion to the extent Medlin challenges the BOP's administration of

the IFRP to allow her to file a section 2241 habeas petition in the Southern District of West Virginia.

           SO ORDERED. This c)...$day of October 2018.


                                                               ~~
                                                                Chief United States District Judge

                                                    3
